Case 2:10-cr-20403-NGE-MKM ECF No. 646, PageID.18306 Filed 03/19/19 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


 UNITED STATES OF AMERICA,                             Case No. 10-20403
       Plaintiff-Respondent,                           Honorable Nancy G. Edmunds


 v.
 KWAME M. KILPATRICK (D-1),

       Defendant-Petitioner.
 ________________________________________/

                                       JUDGMENT

       For the reasons stated in the Court’s order denying Defendant-Petitioner’s

 motion to vacate, set aside, or correct his sentence under 28 U.S.C. § 2255 entered this

 date, Defendant’s motion is DENIED.

       SO ORDERED.

                                  s/Nancy G. Edmunds
                                  Nancy G. Edmunds
                                  United States District Judge

 Dated: March 19, 2019

 I hereby certify that a copy of the foregoing document was served upon counsel of
 record and on Kwame M. Kilpatrick 44678-039, FCI Fort Dix, PO Box 2000, Fort Dix,
 NJ 08640 on March 19, 2019, by electronic and/or ordinary mail.

                                  s/M. Beauchemin
                                  Deputy Clerk




                                            1
